          Case 4:19-cv-01480-JSW Document 19 Filed 04/12/19 Page 1 of 2




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se
 6
                                   UNITED STATES DISTRICT COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8
                                           OAKLAND DIVISION
 9
10   ANTHONY G. THOMAS, individually and on                 Case No.: CV-19-1480 JSW
     behalf of the General Public acting as a Private
11   Attorney General,                                      CERTIFICATE OF SERVICE
12          Plaintiff,                                        Date: May 24, 2019
     v.                                                      Time: 9:00 a.m.
13                                                           Court: Courtroom 5
     BRUCE T. BEESLEY, et al.,
14          Defendants.                                     Complaint Filed: March 21, 2019
15                                                          Trial Date: None Set

16          I, Wayne A. Silver, the undersigned, hereby declare:

17          I am an attorney duly licensed to practice in the State of California and before this Court,

18   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

19   above-captioned civil action (“Action”).

20          On April 12, 2019 I electronically filed the:

21          DEFENDANT WAYNE A. SILVER’S NOTICE OF MOTION AND MOTION TO
            DISMISS COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(b)(6);
22          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
23          OMNIBUS REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF FED. R. CIV. PRO.
            12(b)(1) AND (6) MOTIONS TO DISMISS
24
            [PROPOSED ORDER] ON DEFENDANT WAYNE A. SILVER’S MOTION TO DISMISS
25          COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)
26          with the U.S. District Court for the Northern District of California by using the CM/ECF

27   system. All participants in the Action that are registered as CM/ECF users will be served by the

28   CM/ECF system.

                                                    Page - 1
      Certificate of Service                                                     Case No.: CV-19-1480 JSW
          Case 4:19-cv-01480-JSW Document 19 Filed 04/12/19 Page 2 of 2




 1          In addition on said date, I served the foregoing described documents on Anthony Thomas,

 2   Plaintiff in the Action, via electronic mail to atemerald2@gmail.com, and also by placing a true and

 3   correct copy thereof enclosed in a sealed envelope, with postage thereon fully prepaid, addressed as

 4   follows:

 5          Anthony Thomas
            7725 Peavine Peak Court
 6          Reno, NV 89523
 7   and on the same day, depositing said envelope in the U.S. Mail at Redwood City, California.
 8          I declare under penalty of perjury under the laws of the United States of America that the
 9   foregoing is true and correct. Executed on April 12, 2019 at Redwood City, California.
10                                                            /s/ Wayne A. Silver
                                                              Wayne A. Silver
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   Page - 2
      Certificate of Service                                                        Case No.: CV-19-1480 JSW
